Citation Nr: 0922692	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
pyoderma, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a prostate 
disability, to include as due to exposure to herbicides.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a skin rash and a prostate disorder.  Timely 
appeals were noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 13, 2007.  A 
copy of the hearing transcript has been associated with the 
file.

In September 2007, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

In correspondence received in September 2007, the veteran 
appears to raise a claim of service connection for residuals 
of an appendectomy and for a shrapnel injury to the left eye.  
To date, no action has been taken on these claims.  They are 
hereby referred back to the agency of original jurisdiction 
for appropriate disposition.

The issue of service connection for a prostate disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in the veteran's favor, residuals of 
pyoderma had their onset in service.


CONCLUSION OF LAW

Residuals of pyoderma were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The Board does note that, in 
correspondence dated March 2006, the veteran was informed of 
the way initial disability ratings and effective dates are 
established.

Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the veteran's DD-214 indicates that the veteran 
served in the Republic of Vietnam during the relevant time 
period.  Therefore, he is presumed to have been exposed to 
herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS). The 
NAS conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure." 64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999). 
Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings. Based on input from the NAS 
reports, the Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Residuals of pyoderma is not among the diseases found to have 
a scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the diseases.  See 72 Fed. Reg. 32395-32407 
(2007).  Furthermore, residuals of pyoderma have not been 
found to be cancerous or medically related to chloracne, a 
skin disorder for which presumptive service connection based 
on herbicide exposure may be warranted.  Thus, it may not be 
presumed that the veteran's skin disorder is linked to 
herbicide exposure. 
Direct Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims to have a skin disorder which he has 
attributed to his service.  On VA examination in November 
2008, the veteran was found to have "numerous pink and 
hyperpigmented macules scattered from the back of the hands 
up to mid upper arms" and "[s]everal excoriated papules on 
the forearms."  The diagnosis was "history of pyoderma." 

Review of the veteran's service treatment records shows no 
evidence of rashes or a skin disorder upon service entry.  In 
February 1969, the veteran reported to sick call for "open 
sore/fingers..."  The diagnosis was pyoderma.  The veteran was 
placed on a limited profile for what was termed an 
"infection of the fingers."  On separation in June 1969, no 
rash or skin disorder was noted; however, on the accompanying 
"Report of Medical History,"  the veteran indicated that he 
had had a skin disease.  The examiner noted a "skin 
infection of hands."  

Although the veteran has testified that he received treatment 
for a skin disorder at various VA facilities since his 
discharge, requests to those facilities have been 
unsuccessful in locating his records.  On VA examination in 
November 2008, the examiner found numerous pink and 
hyperpigmented macules and excoriated papules on the 
veteran's hands and arms; the diagnosis was history of 
pyoderma.  The examiner commented that she believed "there 
is at least a 50% probability that his skin disorder is 
related to ... service."  

On review of the evidence, including the lay statements of 
the veteran the findings of the November 2008 VA examiner, 
the Board finds that the evidence is at least in equipoise on 
the matter of direct service connection for residuals of 
pyoderma.  Service treatment records show that the veteran 
was treated for pyoderma in service.  The November 2008 VA 
examiner found that the veteran currently has residuals of 
pyoderma that is at least as likely as not related to his 
service.  The Board is required to resolve all reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Accordingly, service connection for 
residuals of pyoderma is granted.


ORDER

Service connection for residuals of pyoderma is granted.




REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's September 2007 remand.  The 
Veteran testified that he had a benign prostate disability 
ever since service.  The RO was directed to schedule the 
veteran for a VA examination if additional evidence was 
submitted suggesting the presence of a prostate disorder.  
Records subsequently received from the Phoenix VA Medical 
Center showed that the veteran has an October 2000 diagnosis 
of benign prostate hypertrophy; however, no examination to 
determine the nature and etiology of the disorder was 
scheduled.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
September 2007 remand are carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
genitourinary examination to determine the 
nature and etiology of his prostate 
disorder.  The examiner should review the 
claims folder prior to the examination and 
should indicate on the examination report 
that he or she has reviewed the claims 
folder.  A copy of this remand should also 
be provided to the examiner.

For any prostate disorder found, the 
examiner should opine whether there is a 
50 percent probability or greater that it 
had its onset during service.  The 
rationale for any opinion should be 
explained in detail.  Attention is invited 
to the service treatment records and to 
the veteran's lay testimony concerning the 
presence of a benign prostate disorder 
since service.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative (if any) must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


